DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6, 8, 10-13, 15-19, 23, 28, 31, 32 and 37 are pending and under examination.

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
There is a sequences in Figure 1 that is not accompanied by a SEQ ID NO.
In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond the SIX MONTH statutory period. The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, 8, 10-13, 15-19, 23, 28, 31, 32 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the in vitro exposure of the Teff cells in a biological sample obtained from the subject to cyclophosphamide”. It is not clear from claim when the expression of CCR4 on the Teff is increasing because the only indicated time of detection is after exposure of the Teff to cyclophosphamide either in vitro (claim 10) or in vivo (claim 1).

In addition, it is not clear what Tsupp or Teff cells are specifically. Tsupp and Teff have been characterized using different surface markers.  The Specification discloses that in one example, the Tsupp cells are regulatory T cells (Tregs). Example 2 recites that T cells were then divided into regulatory T cell, FoxP3+CD25+CD4+ (Tregs) and effector T cell subsets that were FoxP3-CD25-CD4+ (Tconvs) or CD8+ T cells.
Also, claims 3, 4, 12 and 13 recites the limitation "Tsupp cells".  There is insufficient antecedent basis for this limitation in the independent claims 1 and 10.  Claims 1 and 10 recite “detecting expression of CCR4 on Teff cells” but there is not any recitation for detecting Tsupp cells in the independent claims.

Claim 17 recites “comparing the level of expression of CCR4 measured according to step (iii) with the level of expression of CCR4 on Teff cells from the subject pre-exposure to cyclophosphamide”. However claim 10 does not recite detecting levels of CCR4 on Teff cells pre-exposure to cyclophosphamide.

Claim 18 recites “wherein the method comprises comparing the level of CCR4 expression determined in step (iii) with the level of CCR4 expression on Teff cells from control subjects”.  However, claim 10 does not recite detecting levels of CCR4 expression on Teff cells from control subjects.

Claim 31 recites administering low cyclophosphamide to the subject if the subject is identified or predicted to be one who will clinically respond to treatment with low dose 

The claims recite “treatment with cyclophosphamide or an analogue or derivative thereof. The terms “cyclophosphamide analogue” or “cyclophosphamide derivative” are not defined in the Specification. The terms “analogue” and “derivative” are not ones, which has a universally accepted meaning in the art nor is it one which has been adequately defined in the specification. Given the broad definitions of the terms “cyclophosphamide analogue” or “cyclophosphamide derivative” one of skill in the art would not be able to identify the terms, “cyclophosphamide analogue” or “cyclophosphamide derivative”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8, 10-13, 15-18, 23, 28, 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the natural phenomenon, the expression of CCR4 on Teff cells in a subject after their response to cyclophosphamide and the response of that subject to cyclophosphamide. In addition, the claims recite the abstract idea “wherein upregulation of CCR4 expression on the Teff cells indicates that the subject will clinically respond to treatment” which are not 
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the natural phenomenon, the expression of CCR4 on Teff cells in a subject after their response to cyclophosphamide and the response of that subject to cyclophosphamide. In addition, the claims recite the abstract idea “wherein upregulation of CCR4 expression on the Teff cells indicates that the subject will clinically respond to treatment”.  This limitation could be done by merely reviewing the data mentally and mentally comparing the expression of CCR4 expression on the Teff cells.  In addition, these limitations encompasses mathematical equations or graphs which could be used to identify, predict and select.  However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer." 
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?   If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  
The Court in Diehr, Flook and Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into a practical application of the comparison step.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the 
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 6, 8, 10-13, 15-19, 23, 28, 31, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Madondo et al (Cancer Treat Rev, 42:3-9, 2016, IDS) in view of Wu et al (US 20070031896, published 8 February 2007, IDS) and Zhao et al (J Immunol, 188:6055-6062, 2012).
	The claims are drawn to a method for identifying a cancer subject who will clinically respond to treatment with cyclophosphamide or an analogue or derivative thereof, the method comprising detecting expression of CCR4 on Teff cells from the subject following administration of at least one dose or cycle of cyclophosphamide, or an analogue, or derivative thereof, wherein upregulation of CCR4 expression on the Teff cells indicates that the subject will clinically respond to treatment
	The claims only recite detecting expression of CCR4 on Teff cells and Teff from the subject following administration of at least one dose or cycle of cyclophosphamide. The claims do not specifically recite how the upregulation of CCR4 on Teff cells was determined. Furthermore, the limitation “comprises or consists of treating the subject with low dose cyclophosphamide” has been interpreted as administering repeated doses of cyclophosphamide following the decrease in CCR4 Treg cells and the increase in CCR4 CD8 T cells.
	Madondo disclose that low dose cyclophosphamide promotes antitumor immunity by selectively depleting regulatory T cells and enhancing effector T cell function (page 6). Mondo disclose that the efficacy of now dose cyclophosphamide was due to the depletion of regulatory T cells (page 5, 2nd column). Madondo disclose that low dose cyclophosphamide results in the enhancement of effector cells function as well as to amplify the frequency of effector T cells (Id).
	Mandondo does not specifically disclose that the regulatory T cells and the effector T cells express CCR4.
	Wu discloses that a subset of CD8 cells express CCR4 (Figure 2A).
	Zhao disclose that CCR4+ CD4+ regulatory T cells suppress the proliferation of CD8+ T cells (page 5, paragraphs 3 and 4).
	One of ordinary skill in the art would have been motivated to apply Zhao’s disclosure that CCR4+ CD4+ regulatory T cells suppress the proliferation of CD8+ T cells to Madondo disclose that low dose cyclophosphamide promotes antitumor 

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642